In an action to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Dillon, J.), dated March 3, 2003, which granted the defendant’s motion pursuant to CELÉ 3211 (a) (7) to dismiss the complaint for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the statements allegedly made by the Head of School of the Dutchess Day School did not constitute slander per se (see Liberman v Gelstein, 80 NY2d 429, 435-436 [1992]; Aronson v Wiersma, 65 NY2d 592, 594 [1985]; Falk v Anesthesia Assoc. of Jamaica, 228 AD2d 326, 328 [1996]; Chernick v Rothstein, 204 AD2d 508, 509 [1994]; Warlock Enters. v City Ctr. Assoc., 204 AD2d 438 [1994]; Bryant v Kinder, 204 AD2d 377, 378 [1994]). In the absence of allegations of special damages, the plaintiff failed to state a cause of action to recover damages for slander (see Liberman v Gelstein, supra; Aronson v Wiersma, supra; Falk v Anesthesia Assoc. of Jamaica, supra; Bryant v Kinder, supra).
In view of the foregoing, we need not reach the plaintiff’s remaining contention.
*638The defendant’s request for the imposition of a sanction is denied. Florio, J.P., Smith, Crane and Rivera, JJ., concur.